Citation Nr: 0032257	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral defective hearing, to include consideration of an 
extraschedular evaluation.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1975 to July 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO), which, in 
part, confirmed a noncompensable evaluation for bilateral 
defective hearing.  

In a March 5, 1999 decision, the Board determined that new 
and material evidence had been submitted to reopen and allow 
a claim of entitlement to service connection for tinnitus; 
denied a compensable rating for bilateral defective hearing 
on a schedular and extraschedular basis; and remanded several 
additional issues to the RO for development.

Subsequently, the appellant appealed the Board's March 5, 
1999 decision to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court).  In January 2000, the Secretary of the VA 
(appellee) filed a Motion for Remand moving the Court to 
issue an order vacating that part of the Board's March 5, 
1999 decision which "determined that referral of the 
bilateral defective hearing claim for extraschedular 
consideration was not warranted, and remanding the appeal to 
the BVA for development and readjudication consistent with 
the contents of this motion...."  By Order rendered May 15, 
2000, it was stated that after a March 2000 prehearing 
conference was conducted by the appellant and appellee, 
appellant filed a motion to withdraw his filed briefs and 
advised the Court that he "concurs in the Secretary's motion 
in its entirety...."; and, consequently, the Court Order 
granted both the appellant's motion to withdraw his filed 
briefs and the Secretary's motion for remand.  That Order 
vacated and remanded the entire decision.  

In order for the Board to equitably decide the issue remanded 
by the Court, the Board has reframed the issue as 
"entitlement to an increased (compensable) rating for 
bilateral defective hearing, to include consideration of an 
extraschedular evaluation", as stated on the title page of 
this REMAND.  


REMAND

In the January 2000 Motion for Remand granted by the May 15, 
2000 Court Order, it was stated that the Board had not 
addressed certain evidence in determining that referral of 
the bilateral defective hearing claim for extraschedular 
consideration was not appropriate; and that therefore "the 
appropriate remedy is to remand to the Board to provide 
sufficient reasons and bases on the issue of whether referral 
of the extraschedular consideration issue is indicated 
because of [']marked interference with employment.['], citing 
Ardison v. Brown, 6 Vet. App. 405 (1994).  

In the Motion filed by the General Counsel, it was noted that 
the "Secretary agrees that the following evidence tends to 
show that his [the veteran's] service-connected hearing 
disability interferes with employment;

1) Appellant's June 1996 hearing 
testimony that his hearing disability 
caused him problems at work...
2) A June 1996 Statement in Support of 
Claim from a co-worker indicating that 
'The years that I have worked with 
Frank, his hearing problem has 
deteriorated over the years from my 
observation on the job.  Not being 
able to comprehend on the phone with 
customers due to hearing loss...'
3) Appellant's June 1996 Statement in 
Support of Claim describing how his 
hearing loss interferes with his job...
4) An April 1996 VA Audiology 
Consultation record indicating that 
'This degree of hearing loss can cause 
significant communication problems 
which is currently being helped with 
binaural All-In-The Ear hearing aids...'
5) Appellant's February 1998 hearing 
testimony describing how his hearing 
loss adversely affected his ability to 
perform work-related activities...
6) A March 1998 VA examination report 
indicating that Appellant 'has 
problems hearing all sounds especially 
if background noise is present.  He 
wears hearing aids in each ear with 
moderate relief...'"

In Floyd v. Brown, 9 Vet. App. 88, 94-97 (1996), the Court 
held that the Board was precluded from assigning an 
extraschedular rating in the first instance without prior 
referral by an agency of original jurisdiction to the VA's 
Under Secretary for Benefits or the Director of Compensation 
and Pension Service for a decision either to award or deny an 
extraschedular rating as set out in 38 C.F.R. § 3.321(b)(1); 
and that "the correct course of action for the Board in 
extra-schedular consideration cases such as this one is to 
raise the issue and remand it for the proper procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1)."  

Additionally, the Board observes that appellant's auditory 
acuity was last examined by the VA on a March 1998 VA 
audiologic examination.  Disability determinations should be 
based upon the most complete evaluation of the claimant's 
condition that can feasibly be constructed.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In order for the Board to 
equitably decide the issue remanded by the Court, it appears 
necessary for the RO to undertake additional evidentiary 
development, in addition to having the RO refer the bilateral 
defective hearing claim to the VA's Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for a decision either to award or deny an extraschedular 
rating as set out in 38 C.F.R. § 3.321(b)(1).  Therefore, the 
RO should arrange a VA audiologic examination to determine 
the current nature and severity of appellant's defective 
hearing disability and the effect it has upon him 
industrially; obtain any employment medical records or other 
pertinent records relating to appellant's defective hearing 
disability and its effect industrially; and refer the case to 
the VA's Under Secretary for Benefits or the Director of 
Compensation and Pension Service for a decision as to whether 
an extraschedular evaluation is warranted.  

Further, while there is the aforementioned evidence 
concerning hearing loss and employment, it is noted that the 
appellant has generally been working during the course of 
this appeal, and statements from employers or other evidence 
of the impact of his hearing on job performance has not been 
solicited.  Thus, the question of whether there is "marked 
interference" with employment remains for consideration.  In 
order that the appellant can fully complete his application, 
and have an opportunity to submit all pertinent evidence, 
such opportunity will be provided for submission of such 
evidence at this time.

Accordingly, this appellate issue is REMANDED to the RO for 
the following:

1.  The RO should contact appellant, 
through his attorney, and request him to 
provide any relevant clinical records 
pertaining to his defective hearing 
disability, not presently associated with 
the claims folders, in his possession, as 
well as the complete names and addresses 
of any physicians or medical facilities 
which have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folders.

2.  The RO should request appellant to 
provide any relevant employment records 
(such as employment medical records, 
employee performance records, work 
attendance/absenteeism records, etc) that 
he may have in his possession, as well as 
the complete name and address of his 
former and present employers.  The RO 
should exercise due diligence in 
attempting to obtain these records.  Any 
relevant employment records should be 
obtained and associated with the claims 
folders.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any such 
employment records to the VA, if 
necessary.

3.  The RO should obtain any additional, 
relevant VA clinical records pertaining 
to the defective hearing disability; and 
associate them with the claims folders.  

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant and his attorney should also be 
informed of any negative results.  
38 C.F.R. § 3.159 (1999).

5.  With respect to the appellate issue 
of entitlement to a compensable rating 
for bilateral defective hearing, the RO 
should arrange a VA audiologic 
examination to determine the nature and 
current severity of that disability.  The 
entire claims folders should be reviewed 
by the examiner prior to the examination.  
The degree of any functional impairment 
or interference with daily activities, 
including employability, by the service-
connected bilateral defective hearing 
disability should be described in detail.  

6.  Additionally, if indicated, the RO 
should refer the bilateral defective 
hearing claim to appropriate VA officials 
as outlined in 38 C.F.R. § 3.321(b)(1) 
for a decision as to whether an 
extraschedular evaluation is warranted.  
The RO should review any additional 
evidence and rerate the service-connected 
bilateral defective hearing disability, 
with consideration of applicable court 
precedents and statutory and regulatory 
provisions.  The RO should provide 
adequate reasons or bases in 
readjudication of the claim for an 
increased (compensable) rating for 
bilateral defective hearing, to include 
consideration of an extraschedular 
evaluation, and to include whether 
extraschedular referral is or is not 
indicated.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



